DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Korman et al. (US 2005/0139253, Cite No. 1 in IDS 9/28/2021) in view of Hui et al. (US Patent 3,483,038), or alternatively further in view of Stern et al. (US 2003/0034062).  
Regarding claims 1-2, Korman et al. discloses a flexible solar array (30, 32, 34, 36, 38, 44, 46, 48) for extraterrestrial deployment (see fig. 1, title and abstract), comprising: 
a power generating layer (30, 32, 34, 36 and 38, fig. 5) comprising a base layer (30) and a plurality of solar cells (32) disposed on the base layer (30, see fig. 5);
a durable layer (44, fig. 5); and
a transparent conductive layer (see transparent conductive layer 46 and/or self-cleaning layer 48, fig. 5, 0023);
wherein the durable layer (44/344) is disposed between the power generating layer (30, 32, 34, 36, 38) and the transparent conductive layer (46, see fig. 5), and the durable layer (44) extends fully each of the plurality of solar cells and a space between adjacent solar cells (see fig. 5).
Korman et al. discloses using zinc oxide for the transparent conductive layer (46, see [0031) and titanium oxide for the self-cleaning layer (48, see [0032]). It is noted that zinc oxide and titanium oxide are ultraviolet blocking material (see [0060] of evidentiary reference to Shimoi et al. (US 2013/0074929). Therefore, the transparent conductive layer (46) comprising zinc oxide and/or the self-cleaning layer (48) comprising titanium oxide individually or in combination correspond instant claimed electrically conductive ultraviolet radiation blocking layer.
Korman et al. does not disclose the base layer (30, fig. 5) extending fully each of plurality of solar cells and a space between adjacent solar cells.
Hui et al. discloses using a same common substrate (20, figs. 1-4) so that multiple solar cells (or photovoltaic cells 12-18) are integrally formed on and united to, the substrate by the simultaneous deposition of similar layers or films for each cell (see col. 2, lines 44-70). In other words, Hui et al. discloses a base layer (or substrate 20) extending fully each of plurality of solar cells and a space between adjacent solar cells (see figs. 1-4).
It would have been obvious to one skilled in the art at the time the invention was made to modify the solar cell array of Korman et al. by using the same common base (or substrate) for the solar cells such that the base extending fully each of plurality of solar cells and a space between adjacent solar cells as taught by Hui et al., because Hui et al. teaches using such same common base/substrate would allow multiple solar cells being integrally formed on, and united to, the substrate by the simultaneous deposition of similar layers of films for each cell. 
Modified Korman et al. discloses all the structural limitations as explained above. Recitations regarding how to use the solar array such as “the ultraviolet radiation blocking layer is coupled to electrical ground” in lines 5-6 of claim 1 and “the electrical ground is separated from the flexible solar array” in claim 2, are directed toward the intended use of the solar array.  Said recitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim; so long as the disclosed apparatus is capable of performing the process limitations, the limitations are deemed to have been met.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The ultraviolet radiation blocking layer of zinc oxide of modified Korman is fully capable being coupled to electrical ground that is separated from the flexible array as Korman discloses a transparent conductive layer (346, fig. 8) is coupled to a frame (40) on which the solar array is being disposed thereon. 
Alternatively, Korman et al. discloses using the transparent conductive layer (46) to capture electrons that are traveling in space and conduct the electrons away from the solar cell (32) to prevent electro-static discharge therein ([0031]). Modified Korman et al. does not explicitly show the conductive layer (46), or the ultraviolet radiation blocking layer, being coupled to electrical ground that is separate from the solar array in fig. 5.
Stern et al. discloses coupling an electrically conductive layer (or frontside aperture shield – FSA 102, see figs. 5A-B) of a solar array (or solar cell coverglasses 106 and solar cells beneath) to the substrate (406, figs. 5A-B) and the edge shields (108, e.g. frame, see figs. 5A-B) by edge clips (114, figs. 1 and 5A-B) to improve the grounding performance of a solar array by providing direct ground path from the conductively coated coverglass (106) to the panel substrate ([0023], [0027]). In other words, the solar panel substrate, e.g. 406) is an electrical ground. Stern et al. teaches such grounding would ground the front side of a solar panel to the back side of the panel and the remaining panel structure to provide equipotential surface on the front side of the solar panel thereby prevents or substantially minimizes the leakage of electrostatic fields into the environment surrounding the solar cells ([0019-0020]).
It would have been obvious to one skilled in the art at the time the invention was made to have coupled the transparent conductive layer (46), or the ultraviolet radiation blocking layer, of modified Korman et al. to electrical ground (or the substrate of the panel 40/42 or an edge shield/frame) that is separate from the solar array (30, 32, 34, 36, 38, 44, 46, 48) as taught by Stern et al.; because Korman et al. explicitly suggests coupling the transparent conductive layer to electrical ground (or panel substrate 40/42 as shown in fig. 8) and conducting the captured electrons away from the solar cell to prevent electro-static discharge, and Stern et al. teaches such coupling would form direct ground path from the conductive layer to provide equipotential surface on the front side of the solar panel thereby prevents or substantially minimizes the leakage of electrostatic fields into the environment surrounding the solar cells.

Regarding claim 3, modified Korman et al. discloses a flexible solar array as in claim 3 above, wherein Korman et al. discloses the base layer (30) comprises a metal ([0023-0024]).

Regarding claim 4, modified Korman et al. discloses a flexible solar array as in claim 2 above, wherein Korman et al. discloses the plurality of solar cells comprises a semiconductor (see fig. 6).

Regarding claim 5-7 and 10, modified Korman et al. discloses a flexible solar array as in claims 1 and 2 above, wherein the ultraviolet radiation blocking layer, or the transparent conductive layer (46) comprising zinc oxide (see claim 1 above). Korman et al. also shows the durable layer (44) encapsulating the power generating layer (30, 32, 34, 36 and 38) and teaches using Kapton and Mylar ([0035-0036]).
Modified Korman et al. in claims 1 and 2 above does not disclose the power generation comprising a base layer of Kapton (or polyimide) and the durable layer comprises a transparent or translucent polymer film such as Mylar (or polyester, claims 6 and 10) so that the durable is adhesively secured to the power generating layer and the durable layer and the base layer have coefficients of expansion that are similar (claims 7 and 5) 
Hui et al. discloses using Kapton for the base layer (or substrate 20) of a power generating layer (fig. 2, col. 2 lines 49-52) and Mylar for the durable layer (50) encapsulating the power generating layer (fig. 2, col. 6 lines 11-16).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar array of Korman et al. or modified Korman et al. by using Kapton for the base layer and transparent polymer film Mylar for the durable layer encapsulating the power generating layer as taught by Hui et al. such that the transparent polymeric durable layer of Mylar is adhesively secured to the power generating layer and the durable layer and the base layer have coefficients of expansion that are similar, because Korman et al. explicitly suggests using commercially available materials such as Kapton and Mylar. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). 

Regarding claim 8, modified Korman et al. discloses a solar array above, wherein Korman et al. discloses the ultraviolet radiation blocking layer (46 or 46/48) comprising zinc oxide (see [0031] as Korman et al. describes transparent conductive layer 46 is made of zinc oxide). 
Regarding claim 11, Korman et al. or modified Korman et al. discloses a flexible solar array as in claim 2 above, wherein Korman et al. discloses including an electrically conductive layer (40, [0037]) secured to the base layer (30, figs. 5 and 7-8), wherein the electrically conductive layer (40) is the frame (see figs. 2-5, 7-8), or electrical ground of the panel. Therefore, the electrically conductive layer (40) is coupled to electrical ground, or itself.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over modified Korman et al. (US 2011/0247686) as applied to claim 1 above, in view of Heckeroth (US 2002/0129849).
Regarding claim 9,modified Korman discloses a flexible solar array as claim 1 above.
Modified Korman et al. does not explicitly disclose combining the flexible array with a spool wherein the flexible solar array is rolled about a spindle of a spool. 
Heckeroth discloses combining a flexible solar array with a spool (figs. 8-9), wherein the flexible solar array (10) is rolled about a spindle of a spool (see figs. 8-9) for dispensing the flexible solar array (or photovoltaic material) from the transport and storage spool (see figs. 7-9, [0037-0040]).
It would have been obvious to one skilled in the art at the time of the invention was made to have combined the flexible solar array of modified Korman et al. with a spool, wherein the flexible solar array is rolled about a spindle of a spool as taught Heckeroth, because Heckeroth discloses such combination would allow the flexible solar array to be stored, transported and dispensed from the transport and storage spool ([0037-0041]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Korman et al. and Stern et al. do not disclose the durable layer and the base layer extend fully each of the plurality of solar cells and a space between adjacent solar cells. The examiner replies that Korman et al. discloses the durable layer extending fully each of the plurality of solar cells and a space between adjacent solar cells (see fig. 5 of Korman et al.), and Hui et al. teaches using the same common base (or substrate 20) for the solar cells, in which the base (or substrate 20) extends fully each of the plurality of solar cells and a space between adjacent solar cells. (See the rejection above, or figs. 1-4 of Hui et al.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726